UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 06/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Preferred Money Market Fund June 30, 2012 (Unaudited) Negotiable Bank Certificates of Deposit27.1% Principal Amount ($) Value ($) Bank of Nova Scotia 0.57%, 7/2/12 130,000,000 a 130,000,000 Chase Bank USA 0.18%, 8/20/12 125,000,000 125,000,000 Deutsche Bank AG (Yankee) 0.22%, 7/30/12 200,000,000 200,000,000 Mizuho Corporate Bank (Yankee) 0.33%, 8/24/12 400,000,000 400,000,000 National Australia Bank 0.32%, 7/9/12 400,000,000 a 400,000,000 Skandinaviska Enskilda Banken (Yankee) 0.41%, 8/29/12 200,000,000 b 200,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.50%, 10/18/12 400,000,000 b 400,000,000 Svenska Handelsbanken (Yankee) 0.51%, 9/10/12 100,000,000 b 100,001,967 Westpac Banking Corp. 0.55% - 0.59%, 7/2/12 400,000,000 a,b 400,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,355,001,967) Commercial Paper8.1% ASB Finance Ltd. 0.38%, 7/11/12 75,000,000 a,b 75,000,000 General Electric Capital Corp. 0.34% - 0.40%, 7/26/12 - 12/13/12 375,000,000 374,630,292 ING (US) Funding LLC 0.38%, 7/27/12 250,000,000 249,932,291 Total Commercial Paper (cost $699,562,583) Asset-Backed Commercial Paper2.3% Atlantis One Funding Corp. 0.36%, 9/10/12 (cost $199,858,000) 200,000,000 b Time Deposits16.3% Bank of America N.A. (Grand Cayman) 0.01%, 7/2/12 216,000,000 216,000,000 Commonwealth Bank of Australia (Grand Cayman) 0.09%, 7/2/12 200,000,000 200,000,000 DnB Bank (Grand Cayman) 0.10%, 7/2/12 400,000,000 400,000,000 Nordea Bank Finland (Grand Cayman) 0.08%, 7/2/12 400,000,000 400,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.10%, 7/2/12 200,000,000 200,000,000 Total Time Deposits (cost $1,416,000,000) U.S. Government Agencies5.8% Federal Home Loan Bank 0.33%, 7/2/12 250,000,000 a 249,980,279 Federal Home Loan Mortgage Corp. 0.37%, 7/2/12 250,000,000 a,c 249,960,067 Total U.S. Government Agencies (cost $499,940,346) U.S. Treasury Bills7.5% 0.07% - 0.08%, 7/12/12 - 8/23/12 (cost $649,964,451) 650,000,000 Repurchase Agreements32.9% ABN AMRO Bank N.V. 0.16%-0.17%, dated 6/29/12, due 7/2/12 in the amount of $1,175,016,083 (fully collateralized by $100,000,000 Federal Home Loan Bank, 0%, due 7/13/12, value $99,998,000, $113,657,533 Federal Home Loan Mortgage Corp., 4%, due 10/1/31, value $117,029,567, $184,082,000 Federal National Mortgage Association, 0.65%-3%, due 8/28/14-10/3/16, value $188,174,181, $144,105,993 Government National Mortgage Association, 4.50%, due 6/15/39, value $104,798,253, and $677,783,800 U.S. Treasury Notes, 0.25%-2.38%, due 11/30/13-2/28/15, value $688,500,012) 1,175,000,000 1,175,000,000 Bank of Nova Scotia 0.16%, dated 6/29/12, due 7/2/12 in the amount of $530,007,067 (fully collateralized by $200,000,000 Federal Home Loan Mortgage Corp., 1%, due 7/28/17, value $199,714,222, $173,775,000 Federal National Mortgage Association, 3.97%-4.35%, due 7/6/12-11/27/19, value $176,858,901, and $155,157,800 U.S. Treasury Notes, 0.75%-4.75%, due 8/15/13-5/31/16, value $164,034,176) 530,000,000 530,000,000 HSBC USA Inc. 0.20%, dated 6/29/12, due 7/2/12 in the amount of $50,000,833 (fully collateralized by $43,445,000 Corporate Bonds, 0.58%, due 7/15/33, value $43,461,268 and $25,000,000 Federal Home Loan Mortgage Corp., 6%, due 5/25/43, value $8,039,984) 50,000,000 50,000,000 JPMorgan Chase & Co. 0.22%, dated 6/29/12, due 7/2/12 in the amount of $250,004,583 (fully collateralized by $265,954,188 Corporate Bonds, 0%-1.06%, due 5/15/17-8/13/43, value $257,503,393) 250,000,000 250,000,000 RBC Capital Markets 0.08%-0.11%, dated 6/29/12, due 7/2/12 in the amount of $550,004,167 (fully collateralized by$82,153,000 Federal Farm Credit Bank, 0.70%-4.23%, due 12/14/15-8/22/31, value $82,747,726, $24,000,000 Federal Home Loan Bank, 1.88%, due 3/8/19, value $24,824,840, $29,705,000 Federal National Mortgage Association, 0%-0.88%, due 12/26/12-6/13/17, value $29,692,358, $49,141,000 Tennessee Valley Authority, 5.50%, due 6/15/38, value $66,735,389, $70,634,500 U.S. Treasury Bills, due 12/27/12, value $70,577,357, $171,050,100 U.S. Treasury Bonds, 3.13%, due 11/15/41-2/15/42, value $188,653,778, and $93,019,500 U.S. Treasury Notes, 2.13%, due 5/31/15, value $97,768,959) UBS Securities LLC 550,000,000 550,000,000 0.17%, dated 6/29/12, due 7/2/12 in the amount of $300,004,250 (fully collateralized by $25,020,000 Federal Agricultural Mortgage Corp., 0%-6.71%, due 7/2/12-3/10/16, value $25,022,654, $50,420,000 Federal Home Loan Bank, 0.25%-1.25%, due 6/11/14-6/25/27, value $50,420,438, $39,200,000 Federal Home Loan Mortgage Corp., 0.45%-1.25%, due 7/26/13-11/28/16, value $39,267,414, $28,276,000 Federal National Mortgage Association, 0.35%, due 5/21/15, value $28,240,639, $1,806,000 Financing Corp., 0%, due 8/3/12-8/3/18, value $2,236,242, $181,742,000 Resolution Funding Corp., 0%-9.38%, due 7/15/12-4/15/30, value $160,801,984, and $10,000 Student Loan Marketing Association, 6.55%, due 12/2/13, value $10,934) 300,000,000 300,000,000 Total Repurchase Agreements (cost $2,855,000,000) Total Investments (cost $8,675,327,347) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2012, these securities amounted to $1,374,859,967 or 15.8% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Preferred Plus Money Market Fund June 30, 2012 (Unaudited) Negotiable Bank Certificates of Deposit19.7% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.18%, 7/27/12 25,000,000 25,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.14%, 7/23/12 35,000,000 35,000,000 Deutsche Bank AG (Yankee) 0.22%, 7/30/12 40,000,000 40,000,000 DNB Bank 0.15%, 7/13/12 40,000,000 40,000,000 Skandinaviska Enskilda Banken (Yankee) 0.15%, 7/9/12 40,000,000 a 40,000,000 Toronto Dominion Bank (Yankee) 0.13%, 7/9/12 40,000,000 40,000,000 Total Negotiable Bank Certificates of Deposit (cost $220,000,000) Time Deposits13.4% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.15%, 7/2/12 25,000,000 25,000,000 National Australia Bank (Grand Cayman) 0.09%, 7/2/12 25,000,000 25,000,000 Nordea Bank Finland (Grand Cayman) 0.08%, 7/2/12 25,000,000 25,000,000 Northern Trust Co. (Grand Cayman) 0.04%, 7/2/12 25,000,000 25,000,000 Royal Bank of Canada (Toronto) 0.10%, 7/2/12 25,000,000 25,000,000 U.S. Bank NA (Grand Cayman) 0.20%, 7/2/12 25,000,000 25,000,000 Total Time Deposits (cost $150,000,000) U.S. Treasury Bills48.4% 0.04% - 0.09%, 7/12/12 - 9/13/12 (cost $539,978,475) 540,000,000 U.S. Treasury Notes9.6% 0.13%, 8/15/12 (cost $107,560,622) 107,000,000 Repurchase Agreements8.8% ABN AMRO Bank N.V. 0.16%, dated 6/29/12, due 7/2/12 in the amount of $50,000,667 (fully collateralized by $39,482,900 U.S. Treasury Inflation Protected Securities, 2%, due 1/15/16, value$51,000,037) 50,000,000 50,000,000 Deutsche Bank Securities Inc. 0.15%, dated 6/29/12, due 7/2/12 in the amount of $25,000,313 (fully collateralized by $23,867,000 Federal Home Loan Mortgage Corp., 4.88%, due 11/15/13, value $25,500,895) 25,000,000 25,000,000 Goldman, Sachs & Co. 0.16%, dated 6/29/12, due 7/2/12 in the amount of $5,000,067 (fully collateralized by $50,157,332 Federal National Mortgage Association, 0%-4%, due 9/16/26-6/16/37, value $5,100,000) 5,000,000 5,000,000 RBS Securities, Inc. 0.16%, dated 6/29/12, due 7/2/12 in the amount of $18,000,240 (fully collateralized by $15,570,000 Federal Home Loan Mortgage Corp., 5.25%, due 4/18/16, value $18,365,347) 18,000,000 18,000,000 Total Repurchase Agreements (cost $98,000,000) Total Investments (cost $1,115,539,097) % Cash and Receivables (Net) .1 % Net Assets % a Security exempt from registration pursuant to Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2012, this security amounted to $40,000,000 or 3.6% of net assets. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,115,539,097 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Preferred Money Market Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2012 By: /s/ James Windels James Windels Treasurer Date: August 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
